
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6


As of July 1, 2009                        

Mr. Larry Hunter
2230 East Imperial Highway
El Segundo, CA 90277

Dear Larry:

        This letter agreement ("Agreement") provides the terms of your
employment with The DIRECTV Group, Inc. (the "Company") and replaces the letter
agreement between us dated as of January 1, 2007 (the "Prior Agreement").

1.(a) The Company hereby employs you for a period commencing as of the date
hereof and ending on December 31, 2011 (the "Term").

(b) If you continue in the employ of the Company after the end of the Term and
an extension of your employment has not been negotiated, your employment shall
be on an at-will basis at the weekly salary rate paid during your last regular
pay period hereunder and shall otherwise be in accordance with this Agreement
and the provisions of such policies of the Company as are then in effect for
comparable executives of the Company.

2.(a) For your services hereunder the Company will, on regular pay dates as then
in effect under applicable Company policy, pay you a base salary at the rate of
$1,000,000 per annum, subject to annual increase (effective March 1 of each
calendar year during the Term) generally commensurate with other senior
executives of the Company, with the actual salary increase for any year to be
subject to the approval of the Compensation Committee of the Board of Directors
of the Company ("Committee") if required under applicable Company policies.

(b) Subject to approval by the Committee if required under applicable Company
policies, for each calendar year during the Term, (i) an annual target cash
bonus ("Target Bonus"), set as a percentage of your then current salary, will be
established and provided to you in writing prior to the end of the first quarter
of such year, and (ii) you shall receive at the time annual bonuses are paid for
the prior year pursuant to applicable Company policy, payment of your annual
cash bonus based on your Target Bonus for such prior year and your achievement
of certain targets established by the Chief Executive Officer of the Company.
Your Target Bonus for the 2009 calendar year shall be 100% of your base salary
for such year and for each subsequent year during the Term shall not be less
than such percentage and shall otherwise be appropriate to your position in the
Company and generally commensurate with the target bonus of other senior
executives of the Company, taking into account your role in the Company as
compared to such other senior executives.

(c) Subject to approval by the Committee if required under applicable Company
policies, you shall also receive equity compensation, (e.g., options or
restricted stock units) appropriate to your position in the Company and
generally commensurate with grants to other senior executives of the Company,
taking into account your role in the Company as compared to such other senior
executives. In any event, under current circumstances, your annual grant of
equity compensation is expected to have a target value at the grant date at
least equal to 165% of your base salary.

(d) You shall receive vacation and other perquisites and all other benefits
generally commensurate with comparable executives of the Company.

3.(a) You shall serve as Executive Vice President Legal, Human Resources and
Administration, and General Counsel, reporting directly to the President and
Chief Executive Officer of the Company.

(b) If you are elected a member of the Board of Directors or to any other office
of the Company or any of its affiliates, you agree to serve in such capacity or
capacities without

--------------------------------------------------------------------------------



additional compensation, unless additional compensation or benefits are paid to
comparable executives.

(c) You hereby accept such employment and agree to devote your full time and
attention as necessary to fulfill all of the duties of your employment
hereunder.

4.(a) Notwithstanding anything to the contrary contained in paragraph 1(a)
above, this Agreement may be terminated by the Company for cause if:


(i)you are convicted of, or plead guilty or nolo contendere to a felony;

(ii)you engage in conduct that constitutes continued willful neglect or willful
misconduct in carrying out your duties under this Agreement, resulting, in
either case, in economic harm to or damage to the reputation of the Company or
any of its affiliates; or

(iii)you breach any material affirmative or negative covenant or undertaking
hereunder, which breach is not substantially cured within fifteen days after
written notice to you specifying such breach.

If you are terminated for cause, you shall be entitled only to payment of your
base salary and accrued vacation pay (if any) through the date of termination of
your employment for cause.

(b) If your employment is terminated due to death, your estate or beneficiaries,
as the case may be, shall be entitled to:

(i)payment of base salary through the date of termination;

(ii)payment of the pro-rated portion of the annual bonus that you received for
the fiscal year immediately preceding the date of termination; and

(iii)other or additional benefits in accordance with applicable plans and
programs of the Company.

(c) If your employment is terminated due to disability (as defined below), you
shall be entitled to the following (but in no event less than the benefits due
to you under the then current disability program of the Company):

(i)payment of base salary through the date of termination;

(ii)payment of the pro-rated portion of the annual bonus that you received for
the fiscal year immediately preceding the date of termination;

(iii)until the earlier of the end of such disability and the end of the Term,
continued participation in medical, dental, hospitalization and life insurance
coverage and in all other employee plans and programs in which you were
participating on the date of termination; and

(iv)other or additional benefits in accordance with applicable plans and
programs of the Company.

For purposes of this Agreement, "disability" shall mean your inability to
substantially perform your duties and responsibilities under this Agreement for
a period of 120 consecutive days.

(d) If the Company terminates your employment for any reason other than those
defined in paragraphs 4(a), (b) or (c) above, or if you terminate your
employment due to an Effective Termination (as defined below), then you shall be
entitled to:

(i)payment of your then current base salary through the date of termination;

(ii)payment of your pro-rated Target Bonus for the calendar year in which your
employment is terminated;

2

--------------------------------------------------------------------------------



(iii)payment of an amount equal to one (1) times your then current base salary
and Target Bonus, if your employment is terminated under this paragraph 4(d) at
any time prior to the expiration of the Term;

(iv)vesting of equity awards as if you had remained employed through the end of
the calendar year in which your employment is terminated or, if your employment
is terminated in December of a year, for one additional calendar year, subject
to the other terms and conditions of the applicable equity awards; and

(v)continued participation in Company-sponsored medical plans in which you were
participating on the date of termination, through either (a) the longer of the
end of the Term or 12 months from the date of termination of your employment, or
(b) until you receive coverage through another employer, whichever first occurs.

For purposes of this Agreement, "Effective Termination" shall mean the
occurrence of any of the following, without your consent: (i) any adverse change
in your reporting relationship; (ii) a reduction in your base salary or Target
Bonus, or in your aggregate total direct compensation opportunity (i.e., base
salary, bonus opportunity, and equity compensation opportunity); or (iii) the
assignment to you by the Company of duties inconsistent with, or the significant
reduction of the titles, powers, duties and functions associated with, your
position, titles or offices; provided, that any of the events described in
clauses (i) - (iii) above shall constitute an Effective Termination only if the
Company fails to cure such event within 30 days after receipt from you of
written notice of the event which constitutes an Effective Termination; and
provided further, that you shall cease to have a right to terminate due to
Effective Termination on the 60th day following the later of the occurrence of
the event or your knowledge thereof, unless you have given the Company notice
thereof prior to such date. Notwithstanding anything to the contrary herein,
"Effective Termination" shall not exist, and you shall have no basis to make
such a claim hereunder, by reason of your removal or replacement as the Interim
Chief Executive Officer (or any of the foreseeable consequences thereof) and
your continuing to serve in the positions you held (as described in
paragraph 3(a) above) prior to becoming the Interim Chief Executive Officer. All
payments under this paragraph 4(d) shall be conditioned upon your execution of a
release agreement in the Company's customary form or otherwise acceptable to the
Company.

(e) Notwithstanding anything in this Agreement to the contrary, in the event
that the Company adopts a severance plan applicable to comparable executives
which provides for payments or benefits which are more favorable to executives
than the provisions of this Agreement, then you shall automatically be entitled
to such more favorable payments or benefits, subject to the terms and conditions
of such plan, unless you otherwise agree in writing after adoption of any such
plan.

5.(a) You have previously received a copy of the Company's Code of Ethics and
Business Conduct. You agree to abide by the provisions of this Code (as amended
and posted on the Company's website from time to time) at all times during your
employment by the Company.

(b) During the term of your employment and for a period of one year thereafter,
you will not, directly or indirectly, (i) induce or attempt to induce any
managerial, legal, human resources, sales or supervising employee of the Company
or its affiliates to render services to any other person, firm or corporation,
and (ii) engage in any business which competes with the Company or any of its
affiliates and will not directly or indirectly own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be employed by, or connected in any manner with any corporation, firm or
business that is so engaged. The foregoing does not prohibit you from owning
less than five percent (5%) of the outstanding common stock of any company whose
shares are publicly traded.

3

--------------------------------------------------------------------------------



In consideration of the foregoing agreements, and in addition to any severance
benefits provided to you under this Agreement, if your employment is terminated
by the Company for any reason other than those defined in paragraphs 4(a), (b)
or (c) above, or if you terminate your employment, whether during or after
expiration of the Term, the Company shall pay you an amount equal to the sum of
your base salary and Target Bonus at the date termination of your employment,
less applicable tax withholdings, such payment to be made on the first
anniversary after the date of your employment termination, provided that you
have complied with your obligation set forth above in this paragraph 5(b).

(c) You acknowledge that the relationship between the parties hereto is
exclusively that of employer and employee and that the Company's obligations to
you are exclusively contractual in nature. The Company shall be the sole owner
of all the fruits and proceeds of your services hereunder, including, but not
limited to, all ideas, concepts, formats, suggestions, developments,
arrangements, designs, packages, programs, promotions and other intellectual
properties which you may create in connection with and during your term of your
employment hereunder, free and clear of any claims by you (or anyone claiming
under you) of any kind or character whatsoever (other than your right to
compensation hereunder). You shall, at the request of the Company, execute such
assignments, certificates or other instruments as the Company may from time to
time deem necessary or desirable to evidence, establish, maintain, perfect,
protect, enforce or defend its right, title and interest in or to any such
properties.

(d) All memoranda, notes, records and other documents made or compiled by you,
or made available to you during the term of this Agreement concerning the
business of the Company or it affiliates shall be the Company's property and
shall be delivered to the Company on the termination of this Agreement or at any
other time on request. You shall keep in confidence and shall not use for
yourself or others, or divulge to others, any information concerning the
business not publicly available and which is obtained by you as a result of your
employment, including but not limited to, trade secrets or processes and
information deemed by the Company to be proprietary in nature, unless disclosure
is permitted by the Company or required by law.

(e) The Company shall have the right to use your name, biography and likeness in
connection with its business, including in advertising its products and
services, and may grant this right to others, but not for use as a direct
endorsement.

(f) The covenants set forth in sub paragraphs (b), (c) and (d) above shall
survive the termination of this Agreement.

6.The services to be furnished by you hereunder and the rights and privileges
granted to the Company by you are of a special, unique, unusual, extraordinary,
and intellectual character which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in any action or law,
and a breach by you of any of the provisions contained herein will cause the
Company irreparable injury and damage. You expressly agree that the Company
shall be entitled to seek injunctive and other equitable relief, to prevent a
breach of this Agreement by you. Resort to equitable relief however, shall not
be construed as a waiver of any preceding or succeeding breach of the same or
any other term or provision. The various rights and remedies of the Company
hereunder shall be construed to be cumulative and no one of them shall be
exclusive to any other or of any other or of any right or remedy allowed by law.

7.In consideration of the making of the Agreement, as well as of the other
consideration stated herein, you expressly agree that (a) the Company's Employee
Statements and Agreements and Mutual Agreement to Arbitrate Claims (copies of
which you have received and which are incorporated herein by reference) shall
apply to this Agreement; and (b) if you continue in the employ of the Company
after the end of the Term, your employment shall be at-will and

4

--------------------------------------------------------------------------------



shall otherwise be in accordance with the provisions of this Agreement and such
then existing Company policies as may then be in effect applicable to comparable
executives of the Company.

8.This Agreement shall be governed by the laws of the State of California
applicable to contracts performed entirely therein. This Agreement supersedes
all prior agreements and understandings (including verbal agreements) between
you and the Company and/or its affiliates regarding the terms and conditions of
your employment with the Company and/or its affiliates regarding the terms and
conditions of your employment with the Company and/or its affiliates including,
without limitation, the Prior Agreement.

9.Notwithstanding anything herein to the contrary, (i) if, at the time of your
termination of employment with the Company, you are a "specified employee" as
defined in Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code"), and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent the imposition of any accelerated or additional
tax under Section 409A of the Code, then the Company will defer commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is six months following your termination of employment with the Company (or
the earliest date that is permitted under Section 409A of the Code) and (ii) if
any other payments of money or other benefits due to you hereunder would cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by or at the direction of the Compensation
Committee, that does not cause such an accelerated or additional tax or result
in additional cost to the Company. The Company shall consult with its legal
counsel and tax advisors in good faith regarding the implementation of this
paragraph 9, which shall be done only in a manner that is reasonably acceptable
to you; provided, however, that neither the Company, any subsidiary or other
affiliate of the Company, nor any of their employees or representatives, shall
have any liability to you with respect thereto.

10.This Agreement shall inure to the benefit of the successors and general
assigns of the Company and to the benefit of any other corporation or entity
which is a parent, subsidiary or affiliate of the Company to which this
Agreement is assigned, and any other corporation or entity into which the
Company may be merged or with which it may be consolidated. Except as herein
provided, this Agreement shall be nonassignable.

    Sincerely,
 
 
The DIRECTV Group, Inc.
 
 
By:
 
/s/ Charles Lee


--------------------------------------------------------------------------------

Charles Lee
Chairman, Compensation Committee

 


THE FOREGOING IS AGREED TO:    
/s/ Larry Hunter


--------------------------------------------------------------------------------

Larry Hunter
 
 
                     


--------------------------------------------------------------------------------

Date
 
 

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6

